IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 97-CA-00770-SCT
WAL-MART STORES, INC.
v.
THELMA A. HOWELL

DATE OF JUDGMENT:                                 03/11/97
TRIAL JUDGE:                                      HON. MARCUS D. GORDON
COURT FROM WHICH APPEALED:                        NESHOBA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                           EDLEY H. JONES, III
ATTORNEY FOR APPELLEE:                            JAMES M. MARS, II
NATURE OF THE CASE:                               CIVIL - PERSONAL INJURY
DISPOSITION:                                      AFFIRMED 10/08/98
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                   4/12/99




     BEFORE PRATHER, C.J., BANKS AND WALLER, JJ.


     WALLER, JUSTICE, FOR THE COURT:


                                     MEMORANDUM OPINION

¶1. Thelma Howell sued Wal-Mart Stores, Inc., for injuries she sustained while shopping at the Wal-Mart
Superstore in Philadelphia, Mississippi. A jury returned a verdict in favor of Howell in the amount of $25,
000.00. Wal-Mart appealed and alleges the following assignments of error:

     I. WAL-MART WAS ENTITLED TO A JUDGMENT AS A MATTER OF LAW.

     II. HOWELL FAILED TO SATISFY HER BURDEN OF PROOF AS TO DAMAGES.

     III. THE JURY VERDICT WAS THE PRODUCT OF BIAS, PREJUDICE, AND
     IMPROPER PASSION.

¶2. A jury question was presented where Brent Garrett, a customer in Wal-Mart at the time Howell
slipped, testified as to seeing a liquid on the floor and thereafter searching briefly for a Wal-Mart employee
prior to Howell's slipping on the light-colored liquid detergent that was on the floor. There was testimony
that Wal-Mart had 180 employees on the floor at the time of the fall, and a store policy that required each
employee to check aisles for safety hazards at least five times over a shift. However, there was no testimony
that any Wal-Mart employee had conducted a safety sweep of the aisle where Howell fell. It was further
acknowledged by a manager that the location where Howell fell was more likely to have a spill than other
departments of the store. Although this may be viewed as a somewhat close case, all conflicts in the
evidence will be resolved in the plaintiff's favor on appeal where there has been a favorable jury verdict.
Southwest Mississippi Reg'l Med. Ctr. v. Lawrence, 684 So. 2d 1257, 1269 (Miss.1996).

¶3. With respect to damages, Howell with no history of prior knee problems, incurred $5,089 in medical
bills from treatment that included arthroscopic knee surgery. We cannot say on the basis of the record that
the jury verdict of $25,000 was the result of prejudice, bias, fraud or is manifestly against the weight of the
evidence. Sessums v. Northtown Limousines, Inc. 664 So. 2d 164, 170 (Miss.1995).

¶4. AFFIRMED.

PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, ROBERTS, SMITH AND
MILLS, JJ., CONCUR. McRAE, J., CONCURS IN RESULT ONLY.